Citation Nr: 1456387	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-37 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas




THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the service-connected bilateral pes planus.

2.  Entitlement to a compensable rating for the service-connected postoperative residuals of nasal trauma.




REPRESENTATION

Appellant represented by:  Disabled American Veterans	




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from December 2009 and September 2013 rating decisions issued by the RO.

In May 2011, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In March 2014, the Board granted an initial increased rating of 30 percent for the service-connected bilateral pes planus.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In October 2014, the Court vacated the November 2013 Board decision to the extent that a rating in excess of 30 percent was not awarded and remanded that matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).  

The issue involving postoperative residuals of nasal trauma (Issue #2) arose from the Veteran's October 2013 timely disagreement with a rating decision of September 2013.  See VBMS Entries September 25, 2013, October 10, 2013.  

The claim is being remanded pursuant to Manlincon v. West, 12 Vet. App. 238 (1998).

In October 2013 correspondence, the Veteran raised the issue of service connection for bilateral hearing loss.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction and refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In October 2014, the Court vacated the Board's March 2014 decision to the extent that a rating in excess of 30 percent was not awarded for the service-connected bilateral pes planus.

The parties agreed that the Board did not properly consider the evidence of record that might have been reflective of a higher rating under other diagnostic codes.  

Specifically, the parties noted that the Veteran's diagnoses include those of pes planus, calcaneal enthesopathy, degenerative joint disease, plantar fasciitis and hallux valgus.  The parties suggested that a separate rating for each foot might be assigned under Diagnostic Code 5284.  See Footnote, p.4 Joint Motion.

The Board finds that an examination should be afforded in order to assess the current severity of the service-connected disability.

Finally, in September 2013, the RO continued a noncompensable rating for the service-connected postoperative residuals of nasal trauma. 

The Veteran expressed his timely disagreement in October 2013.

Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these matters are REMANDED to the AOJ for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected bilateral pes planus and other related foot disabilities, in accordance with the applicable worksheets for rating that disability.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims files.  

2.  The RO should furnish the Veteran a fully responsive SOC with respect to the issue of a compensable rating for the service-connected postoperative residuals of nasal trauma.

The Veteran should be advised of the time period in which a Substantive Appeal must be filed in order to obtain appellate review of this matter.

The matter should only be returned to the Board for appellate consideration if the Veteran files a timely Substantive Appeal.
 
3.  After completing all indicated development, the AOJ should readjudicate the claim currently on appeal in light of all evidence of record.  Pursuant to the Joint Motion, the AOJ should address whether a separate rating for each foot should be assigned under Diagnostic Code 5284.  In the Joint Motion, the parties noted that the Veteran's diagnoses include pes planus, calcaneal enthesopathy, degenerative joint disease, plantar fasciitis and hallux valgus.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

